PER CURIAM.
We find no error in the trial court’s rulings below with respect to granting the wife continued exclusive possession of the homeplace, modification of the rehabilitative alimony to permanent and an award of attorney’s fees. In addition, because we find the evidence sufficient to sustain a finding of the husband’s ability to pay, we find no error in the trial court’s order directing the husband to continue to provide certain educational expenses for his children based upon the husband’s prior agreement to pay such expenses.
ANSTEAD, C.J., and HERSEY and GLICKSTEIN, JJ„ concur.